DETAILED ACTION
This is in response to the application filed 20 September 2019 and the preliminary amendment filed 24 May 2021. The application is a § 371 national stage entry of PCT/CN2017/077556 filed 21 March 2017.
As a result of the preliminary amendment, claims 1 - 10 and 67 - 76 are amended and claims 11 - 66 are cancelled. Therefore, claims 1 - 10 and 67 - 76 are currently pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 31 December 2019, 24 April 2020 and 28 September 2020 are being considered by the examiner.
Allowable Subject Matter
Claims 1 - 10 and 67 - 76 allowed.
The following is an examiner’s statement of reasons for allowance:
U.S. PGPub 2005/0209991 to Rogers et al. (Sep. 22, 2005) teaches installing updates to an operating system on a device with limited space by dividing files into multiple non-contiguous fragments. [Abstract; Figs 1, 4-6; ¶¶ [0064]-[0095]]
U.S. PGPub 2003/0167373 to Winters et al. (Sep. 4, 2003) teaches installing operating system updates to the flash memory of a device based on the available space on the flash memory and the size of the update. [Abstract; Figs 1, 4; ¶¶ [0036]-[0041]]
U.S. PGPub 2016/0246585 to Li et al. (Aug. 25, 2016)1 teaches updating firmware to a eUICC in a mobile device. [Abstract; Figs 3 - 6; ¶¶ [0031]-[0037], [0046]-[0048]]
The prior art of record does not teach or suggest, either individually or in combination, receiving a plurality of OS element data packets by a eUICC that are slices files of an installation file wherein the OS element data packets are received by the eUICC in a sequence wherein after the first part of the OS element data packets and prior to all OS element data packets are received, the first part of the OS element data packets is parsed, installed, and then deleted, in combination with the other limitations of the claims as recited in independent claims 1 and 67.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEVELN whose telephone number is (571)272-9865. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:30 PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571)272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N./            Examiner, Art Unit 2186                                                                                                                                                                                            

/KIM HUYNH/            Supervisor Patent Examiner, Art Unit 2186                                                                                                                                                                                            


    
        
            
        
            
        
            
    

    
        1 Listed as U.S. Patent Application Cite No 6 on IDS filed 12/31/2019.